MEMORANDUM**
Harvey Anthony Caron and Danny Earl Foerster, Oregon state prisoners, appeal pro se the district court’s summary judgment for defendants in their 42 U.S.C. § 1983 action alleging violations of the Fourteenth Amendment in relation to prison disciplinary sanctions for possessing contraband. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and affirm.
The record contains “some evidence” to support defendants’ disciplinary finding. Accordingly, the district court properly granted summary judgment on plaintiffs’ due process claim. See Superintendent v. Hill, 472 U.S. 445, 455, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985).
We reject the remaining contentions on appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.